Citation Nr: 1438331	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-26 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability, to include as secondary to service-connected diabetes mellitus.

2. Entitlement to service connection for tinnitus, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2011; a transcript of the hearing is included within the electronic claims file.  Additionally, the Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010). 

In January and November 2013 and February 2014, the Board remanded the claims for further development to include obtaining additional VA opinions.  An adequate opinion was obtained in June 2014.  The Board finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104 -05 (2008); Dyment v. West, 13 Vet. App. 141


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has hearing loss and tinnitus as a result of his service-connected diabetes.

CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran essentially contends that hearing loss and tinnitus were caused by in-service noise exposure, or, as a result of service-connected diabetes mellitus.  

Initially, the Board notes that the Veteran's hearing loss meets the criteria of 38 C.F.R. § 3.385 (2013) for the purposes of service connection.

The Veteran underwent a VA examination in July 2009, with additional VA opinions obtained in April 2013, December 2013, and June 2014.  Although the July 2009, April 2013, and June 2014 VA audiologists determined that the Veteran's hearing loss and tinnitus were not the result of noise exposure in service, the examiners conceded that the Veteran's hearing loss and tinnitus are most likely due to non-military etiologies such as aging, long-term occupational noise exposure, and caffeine.  Additionally, they also related the Veteran's hearing loss and tinnitus to his diabetes (a disability that is etiologically related to service.  They found it would be speculative to allocate a degree of his current hearing loss and tinnitus each of these etiologies. 

In contrast, in a February 2013 progress note, a VA physician indicated that it was highly unlikely that the Veteran's tinnitus was caused by his diabetes.  A December 2013 opinion from a nurse practioner states that the current medical literature does not yet support a cause and effect relationship between diabetes and the subsequent development of hearing loss; therefore, the Veteran's hearing loss is not caused or aggravated by his service-connected diabetes mellitus.

In considering the evidence of record, the Board finds that the medical evidence of record for and against the claims is in relative equipoise as to whether the Veteran's hearing loss and tinnitus is caused or aggravated by his service-connected diabetes.  While examiner have attributed many nonservice connected potential etiologies for these claimed conduction, none of the examiner was able to give an opinion as to the likelihood that these nonserivce-connected factors had compared to the Veteran's service-connected diabetes.  Thus, the Board will resolving doubt in favor of the Veteran and find that his bilateral hearing loss disability and tinnitus secondary to his service-connected diabetes mellitus.  Accordingly, the appeal is granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


